PER CURIAM:
Plaintiffs appeal from Judge Edelstein’s decision dismissing their complaint on the ground that it raises non-justiciable political questions. Familiarity with Judge Edelstein’s opinion, 591 F.Supp. 1332 (S.D. N.Y.1984), is assumed. Judge Edelstein held that decisions regarding the deployment of cruise missiles cannot be resolved by courts because of the lack of judicially discoverable and manageable standards. Without suggesting that his analysis is in any way incorrect, we believe it even clearer that the complaint of the non-congressional plaintiffs raises issues which have been committed by the Constitution to coordinate political departments, see Barry v. United States ex rel. Cunningham, 279 U.S. 597, 613, 49 S.Ct. 452, 455, 73 L.Ed. 867 (1929); Powell v. McCormack, 395 U.S. 486, 518-549, 89 S.Ct. 1944, 1962-1978, 23 L.Ed.2d 491 (1969), and requests relief which cannot be granted absent an initial policy determination of a kind clearly for nonjudicial discretion. Baker v. Carr, 369 U.S. 186, 217, 82 S.Ct. 691, 710, 7 L.Ed.2d 663 (1962), Holtzman v. Schlesinger, 484 F.2d 1307, 1310-12 (2d Cir.1973), cert. denied, 416 U.S. 936, 94 S.Ct. 1935, 40 L.Ed.2d 286 (1974).
So far as the allegations made by the congressional plaintiffs are concerned, we believe the claims they raise are not ripe for decision, see Goldwater v. Carter, 444 U.S. 996, 997-8, 100 S.Ct. 533, 533-34, 62 L.Ed.2d 428 (1979) (Powell, J., concurring), even assuming they have standing to raise such claims, see Holtzman v. Schlesinger, 484 F.2d at 1315.
We therefore affirm.